DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/03/2022 has been entered. Claims 1 and 3-5 have been amended. Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hazama et al. (EP 0710577 A1), in view of Kristen (US 2021/0178824 A1).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art. Moreover, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125. Therefore:
Regarding claim 1, Hazama discloses a pneumatic tire. The pneumatic tire to include a plurality of main grooves 1 provided in a tread portion extending in a tire circumferential direction, including a shoulder main groove 1 closest to a ground contact end in a tire width direction; lug grooves 2 – (corresponds to shoulder lateral grooves extending at least from the shoulder main groove and continuing beyond the ground contact end in a direction inclined with respect to a tire width direction); and a shoulder block 4 defined by the shoulder main groove 1 and the lug/shoulder lateral grooves 2.
[AltContent: textbox (Top face)][AltContent: arrow][AltContent: textbox (circumferential end face of the shoulder block forming each of the shoulder lateral grooves)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The shoulder block 4 having a top face, a plurality of lateral edges at circumferential ends of the top face formed by the lug grooves 2, and a circumferential end face extending radially inward from each of the plurality of lateral edges formed by the thickness of the tread portion. The circumferential end face of the shoulder block forming each of the shoulder lateral grooves, the plurality of lateral edges extending in the tire width direction, see depictions above.
While Hazama discloses the use of short grooves 6 (known in the art as blind grooves) disposed on the lug grooves 2 of the shoulder block portions of the tire; it does not explicitly disclose the short grooves include an acute angle with respect to (wrt) the tire circumferential direction. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the short grooves as claimed since:
Kristen discloses it is known and customary to form blind grooves with the effect of providing gripping edges at the periphery of the tread and in this way contributing to improving the gripping properties on wet, sandy, gravelly, muddy or snow-covered ground. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The blind grooves being formed as depressions 7 are configured to have an acute angle wrt the tire tread; and have curved side surfaces 7d – (construed as chamfered portions). Thus, it is readily seen that updating Hazama’s blind short grooves which are disposed on the lug grooves, in the form of blind groove depressions of Kristen; and such that the chamfered portion occupying an area at a ratio of 50% or more of a region from the ground contact end inward in the tire width direction, the region being defined by a width of ¼ of a shoulder ground contact width from the ground contact end to the shoulder main groove in the tire width direction, would predictably and advantageously provide the tire with a means for regulating the rigidity of the shoulder block and improving the gripping properties of the tread, see Hazama page 4 lines 4-5 and Kristen [0002].
Regarding claim 2-6, 8-10 modified Hazama does not explicitly disclose the claimed chamfer size/shapes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the short grooves/depressions of modified Hazama in the claimed manner, since it has been held that a mere change in shape/size of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, see MPEP 2144.04. Further, one would have been motivated to select the claimed shapes/size, since modified Hazama discloses the short grooves/depressions including the use of chamfers offers benefits such as improved gripping and regulation of rigidity of the shoulder land portion. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hazama et al. (EP 0710577 A1), in view of Kristen (US 2021/0178824 A1), as applied to claim 1 above, and further in view of Ducci et al. (US 2012/0273105 A1 – of record).
Regarding claim 7, modified Hazama does not explicitly disclose a plurality of the chamfered portions are provided in the tire width direction.
Ducci discloses a tire having a tread pattern which includes a plurality of lateral channels 9 – (construed as chamfered portions); whereby such a configuration has a high degree of both digging and shearing force, and so generates a high degree of overall friction far superior to that of known, currently marketed winter tires, see [0019]-[0024].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the short grooves/depressions of modified Hazama in the claimed manner as reasonably suggested by Ducci to provide the tire with the aforementioned benefits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749